        Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 1 of 30




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT


 CONNECTICUT CITIZENS DEFENSE
 LEAGUE, INC., AMY JONES, TODD
 SKILTON, JOHN LOWMAN, JOSEPH                         CIV. NO.3:20-cv-00646(JAM)
 COLL, TANYSHA BROWN AND
 DANIEL GERVAIS

           Plaintiffs,
 v.
                                                      JULY 20, 2021
 NED LAMONT, JAMES ROVELLA,
 PAUL MELANSON, ANDREW COTA,
 BRIAN GOULD AND JAMES KENNY

           Defendants.


      EMERGENCY MOTION FOR IMMEDIATE STATUS CONFERENCE

       In clear violation of this Court’s June 8, 2020 Temporary Injunction prohibiting the

state Defendants, Ned Lamont and James Rovella, from preventing law-abiding Connecticut

citizens from obtaining firearms, ammunition, and magazines, said Defendants and those

under their agency, have again effectively shut down fingerprinting for the purposes of

obtaining firearms permits across the state. Due to the Defendants’ actions, currently most

local police departments in Connecticut are refusing to take fingerprints for that purpose.

Further exacerbating their unconstitutional acts, the state Defendants are also now

effectively blocking the sale of virtually all but a tiny number of firearms throughout the

state indefinitely. Because of the state Defendants’ blatantly unconstitutional conduct, which


                                               1
           Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 2 of 30




is currently causing irreparable damage to the constitutional rights of numerous members of

Plaintiff CCDL, and both constitutional violations and massive economic damages to the

entire Connecticut firearms industry, the Plaintiffs seek an immediate status conference with

the Court on an emergency basis to assess the next steps in this litigation and possible

further injunctive relief.

                     BRIEF STATEMENT OF RELEVANT FACTS

       The State of Connecticut has established an extensive proprietary governmental

procedure under which a person wishing to exercise his or her constitutional right to obtain

and/or carry a firearm must first apply for and obtain a firearms permit from the state. For a

person wishing to exercise his or her Second Amendment rights, such state-mandated

procedure is far more rigorous, costly and time consuming than the procedure of virtually

every other state in the nation.

       As part of that state-mandated process, the person must submit to being

fingerprinted. Unless the person submits his or her fingerprints to the state, he or she cannot

even apply for a firearms permit, and is legally prohibited from obtaining and/or carrying a

firearm.

       On March 17, 2020, Defendant Lamont issued an executive order which effectively

shut down the system of fingerprinting individuals wishing to obtain such a permit, claiming

that doing so was necessary to prevent the spread of Covid-19.

       By shutting down the fingerprinting system, the state Defendants effectively

prevented every law-abiding citizen in Connecticut who did not already possess a firearms


                                               2
         Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 3 of 30




permit from exercising his or her constitutional right to keep and bear arms.

        On May 9, 2020, the Plaintiffs brought this action, seeking a temporary and

permanent injunction from this Court prohibiting the Defendants from shutting down the

state-mandated system for getting a permit necessary to obtain and/or carry a firearm.

    TEMPORARY INJUNCTION AGAINST STOPPING FINGERPRINTING

        On June 8, 2020, this Court issued a temporary injunction ordering Defendant

Lamont to rescind his executive order, and compelling the state Defendants to resume

fingerprinting and processing firearm permit applications so that the people of Connecticut

could have a way to exercise their Second Amendment rights. Document 70, Order Granting

Motion for Preliminary Injunction.

        In issuing its temporary injunction, the Court found that if the state mandates law-

abiding citizens to utilize a given state-imposed procedure in order to exercise the

fundamental constitutional right to keep and bear arms guaranteed under the Second

Amendment of the United States Constitution, the state violates that fundamental right

when it prevents individuals from accessing that state-mandated procedure.

        The U.S. Constitution permits the States to set out a procedural road to lawful
        handgun ownership, rather than simply allowing anyone to acquire and carry a gun. It
        may be narrow. It may even have tolls. But it may not be built only to be indefinitely
        closed down when there are evident alternatives to achieve the government’s
        countervailing compelling interest. That is what has happened here by means of
        suspending the requirement that the police collect an applicant’s fingerprints while
        still demanding such fingerprints for approval of a handgun permit. Plaintiffs have
        shown a clear and substantial likelihood of success on the merits of their Second
        Amendment claim.

Id. at 23-24 (citations omitted).


                                               3
         Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 4 of 30




       Shortly after the Court enjoined the state Defendants’ unconstitutional conduct,

Defendant Lamont rescinded his unconstitutional executive order, and state and local

authorities resumed the fingerprinting necessary for applicants to obtain their state-

mandated permit.

  NOW, VIRTUALLY ALL FINGERPRINTING HAS AGAIN BEEN STOPPED

       Now, in open violation of the Court’s temporary injunction, the state has again shut

down the fingerprinting system in Connecticut. See affidavit of Holly Sullivan, attached as

Exhibit 1. Presently, most (if not all) Connecticut residents who do not already possess a

permit to obtain or carry firearms, ammunition or magazines in this state have no way to

even apply to obtain such a permit.

       At the same time, the state has also effectively shut down the entire firearms

purchasing procedure in the state. Now, even those who have already gone through the

extensive permitting procedure and have been issued a permit to obtain and/or carry a

firearm in Connecticut, are still effectively prohibited from legally buying a firearm.

       It is no exaggeration to say that the entire firearms permitting and purchasing system

in Connecticut has collapsed. The constitutional rights of thousands of Connecticut

residents are being trampled. This Court must step in immediately.

     ALMOST ALL FIREARM SALES IN CT ARE NOW BEING BLOCKED

       As part of the extensive governmental procedure a person wishing to exercise his or

her constitutional right to obtain a firearm must navigate, the state also requires that when




                                                4
             Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 5 of 30




purchasing a firearm, the individual must fill out certain state-mandated forms, and have

their identity submitted by a federally-licensed firearm dealer (an “FFL”) through the state’s

proprietary firearm purchase approval system run by the Special Licensing and Firearms Unit

(“SLFU”). 1

           SLFU is a division of the Connecticut Department of Emergency Services and Public

Protection (“DESPP”) over which Defendant Rovella is the Commissioner. Unless SLFU

approves the sale of a given firearm to a given individual by a given FFL before the sale is

consummated, the sale may not lawfully proceed. Id.

           To submit a request to sell a given firearm to a given individual, the state-mandated

firearm purchase approval system requires the FFL to call SLFU on the telephone and

obtain verbal approval to consummate the sale. Verbal approval by SLFU is evidenced by a

unique approval number SLFU personnel verbally provide to the FFL, and which the FFL

includes on the firearm purchase documentation. Unless an FFL gets through to SFLU on

the telephone, and receives a unique approval number over the state-mandated firearm

purchase approval system, the individual cannot legally purchase a firearm in Connecticut.

           As of July 9, 2021, SLFU has effectively shut down the state-mandated firearm

purchase approval system, making it virtually impossible for most law-abiding citizens of this

state, including numerous CCDL members, to purchase a firearm of any type.

           Upon information and belief, the state-mandated firearm purchase approval system



1   https://portal.ct.gov/DESPP/Division-of-State-Police/Special-Licensing-and-Firearms/Firearms




                                                          5
        Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 6 of 30




was shut down to allow for an upgrade of the computers SLFU use to check the identities of

those seeking to purchase a firearm.

       On July 14, 2021, SLFU’s new computer system purportedly became operational.

However, upon information and belief, the new system is worse than the old system. The

new system has proven to be highly unreliable and is not trusted by SLFU personnel.

Therefore, upon information and belief, each telephone purchase request which actually gets

through to SLFU – a tiny fraction of those attempted by FFLs – is run through both the

new system and the old system, making each such check take approximately three times as

long as using only the old system.

       At the same time, upon information and belief, the number of SLFU personnel

assigned to answering FFL calls and processing firearm purchase authorization requests has

been reduced from eleven to four. During the busy time when law-abiding citizens typically

purchase firearms from FFLs – and thus, the busy time for FFLs to call in firearm purchase

authorization requests to the state-mandated firearm purchase approval system, i.e.,

weekends – SLFU staffs the phones with only two people. There are approximately 660

FFLs in Connecticut. Many of those FFLs attempt to get through to SLFU to have sales

authorized during that busy period each week.

       Upon information and belief, SLFU processed an average of 600 firearms sales per

day prior to the July 9, 2021 shutdown, and is processing only a tiny fraction of that now.

       In order for an FFL to get through to SFLU to submit a firearm purchase

authorization request over the state-mandated firearm purchase approval system, the FFL


                                              6
           Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 7 of 30




often needs to call SLFU’s phone number literally thousands of times. See affidavit of Lester

Bastenbeck, attached as Exhibit 2. Perhaps hard to imagine, but the Plaintiffs can identify

numerous FFLs across the state that employ multiple people to do nothing but continually

dial the telephone hoping against all hope that during an entire workday, one call might be

answered by SLFU, and the FFL might be able to make a sale. After thousands of calls over

the course of an entire day, an FFL may not get through to sell a single firearm. Id. 2

         This has effectively shut down the entire firearm sales industry in Connecticut,

causing virtually every FFL in the state severe financial damage and putting each at

substantial – even imminent – risk of closing for good. Some FFLs have not been able to

make a single sale since the July 9, 2021 shutdown, without any reprieve in sight. Without

the Court’s immediate intervention, there may soon be no place left for a law-abiding citizen

to purchase a firearm in Connecticut. Many FFLs have dozens, if not hundreds of

Connecticut citizens who have already obtained their state-mandated firearms permits, and

who are ready, willing and able to purchase a firearm from the FFL, but who have been

prevented from doing so by the utter disaster that is Connecticut’s firearm purchase

approval system.

         Worse yet, SLFU has instructed many of the FFLs that the person seeking to

purchase the firearm must be present in the store at the time the firearm purchase


2 Lester Bastenbeck, owner of The Gun Store in Waterbury, CT has documented that his employees called SLFU over

three thousand (3,000) times on one day without being able to get through a single time. That means he has been unable
to sell a single firearm. The Gun Store employs four people who do nothing but redial the phone hoping to get through
to SLFU to have a sale authorized. Mr. Bastenbeck has literally hundreds of customers who wish to purchase a firearm
from The Gun Store, but are unable to do so because it is unable to get through to SLFU to obtain a state-mandated
firearm purchase approval.


                                                          7
        Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 8 of 30




authorization request is made to SLFU. This means that a law-abiding citizen who has

already submitted to state-mandated fingerprinting, already submitted to a state-mandated

background check, already taken and passed a state-mandated firearm safety course, and

already paid the state-mandated fingerprinting and permit processing fees, must now literally

sit at a gun store for hours, perhaps even days on end, just waiting for the FFL to get

through to SLFU on one of the thousands of phone calls the FFL is attempting each day.

    CONNECTICUT’S FIREARM PURCHASE SYSTEM IS A TRAIN WRECK

       Even when operating as intended, Connecticut’s firearm purchase approval system

has been a disaster. For example, over the past few years, SLFU has changed its state-

mandated firearm purchase approval system several times. A few years ago, it implemented a

system under which FFLs were required to purchase expensive electronic data processing

equipment in order to submit firearm purchase authorization requests to the state-mandated

firearm purchase approval system. Many FFLs incurred that significant expense only to

watch SLFU “change its mind” and opt for a different system without ever activating the

expensive electronic data processing equipment it required the FFLs to purchase.

       Adding insult to injury, many FFLs complain about the subjective nature of the state-

mandated firearm purchase approval system. CCDL is aware of several FFLs who would

testify that, on the off chance SLFU actually answers the telephone, firearm purchase

authorization requests are often delayed, denied, or the phone line simply clicks off, when

the prospective firearms purchaser has an Asian or Hispanic-sounding name. See affidavit of

Evan B. Marto, attached as Exhibit 3.


                                               8
             Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 9 of 30




        FEDERAL INSTANT BACKGROUND CHECK SYSTEM IS AVAILABLE

           The federal government operates a firearm purchase approval system called the

National Instant Check System (“NICS”). Forty-Three states, including New York,

Massachusetts, Rhode Island, Vermont, and Texas, exclusively or partially use the federal

NICS system to conduct background checks on firearm purchasers.3 Connecticut however,

mandates its own proprietary firearm purchase approval system. Although twelve other

states also have some sort of state firearm purchase approval system, some of those states

are “Constitutional Carry” states, meaning that although a person needs submit a firearm

purchase authorization request to purchase a firearm, that person is not required to obtain any

type of permit or government permission to possess or carry a firearm.

           Connecticut is one of a very few states which require a law-abiding citizen to traverse

both an extensive state-mandated permitting process and a proprietary state-mandated firearm

purchase approval system. Of all the states, upon information and belief, Connecticut’s

mandatory dual system (even when it is actually functioning) is the most onerous, time

consuming and expensive. The federal NICS system is quick, reliable and efficient. See

affidavit of Cassandra A. Roth, an FFL from New York, attached as Exhibit 4. NICS checks

typically take between five and ten minutes. Id. See also affidavit of Michael Cargill, an FFL

from Texas which also uses the NICS system, attached as Exhibit 5. The federal NICS

system works. Connecticut’s bloated proprietary approval system does not.



3   https://www.fbi.gov/file-repository/nics-participation-map.pdf/view




                                                           9
        Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 10 of 30




       Now that Connecticut’s firearm purchase approval system has effectively collapsed

under its own weight, it is for all practical purposes near impossible for a firearms permit

holder in Connecticut to legally purchase a firearm. SLFU could completely scrap its

proprietary firearm purchase approval system today and use the federal NICS system like the

vast majority of other states – even if it did so temporarily while it fixed its own proprietary

system. Doing so would prevent the repeated constitutional violations Connecticut’s law-

abiding citizens have long endured under SLFU’s proprietary firearm purchase approval

system, without sacrificing public safety.

              REQUEST FOR EMERGENCY STATUS CONFERENCE

       Connecticut treats the people’s fundamental Second Amendment right to keep and

bear arms as a mere governmental gratuity which can be delayed, ignored, infringed, and

even disregarded altogether whenever convenient for the state’s regulatory bureaucracy.

Connecticut’s onerous and overly complicated state-mandated firearm permitting and

purchasing approval system is clear evidence of that. The state Defendant’s failure to

maintain a fingerprinting system which allows law abiding citizens to navigate the state’s

arcane permitting procedures is in direct violation of this Court’s temporary injunction.

SLFU’s use of the state-mandated firearm purchase approval system in its current iteration,

with its current staffing levels, and current redundant computer system checks, has

effectively blocked nearly all firearms sales in this state in violation of at least the spirit of

this Court’s temporary injunction in this action. Such a shutdown effectively prevents

firearm permit holders, like many of CCDL’s members, from exercising their constitutional


                                                 10
        Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 11 of 30




rights. It further violated the constitutional and economic rights of every store, dealer,

distributor, salesman and employee in Connecticut’s firearms industry. Mandating that FFLs

and firearms permit holders submit to a procedure which is completely unusable further

violates their rights of both substantive and procedural due process.

       Previously, this Court found the state Defendants violated the constitutional rights of

Connecticut’s law-abiding citizens, including the Plaintiffs, by shutting down the state-

mandated firearms system by way of a fingerprinting freeze. In violation of that injunction,

the state Defendants are again engaging the same unconstitutional conduct this Court

previously enjoined.

       But now the state Defendants have added a new tactic which is producing the same

unconstitutional result but on an even broader scale. They have now effectively shut down

the state-mandated firearms system by making it virtually impossible for those that have

been able to obtain a firearms permit to obtain state approval to purchase a firearm. The

state Defendants have now slashed another head of the same regulatory Hydra, causing the

same result of the entire beast’s incapacitation. At the same time, they are forcing the people

of this state to ride that lifeless Hydra in order to exercise their constitutional rights. This

cannot be allowed to stand.

       The Plaintiffs hereby move this Court for an emergency status conference to discuss

these and other issues as may please the Court, including determination as to how to

proceed given the state Defendants’ continuing unconstitutional conduct, and open

contempt for this Court’s orders.


                                                11
       Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 12 of 30




Dated: JULY 20, 2021         Respectfully submitted,

                             PLAINTIFFS CONNECTICUT CITIZENS
                             DEFENSE LEAGUE, INC., AMY JONES, TODD
                             SKILTON, JOHN LOWMAN, JOSEPH COLL,
                             TANYSHA BROWN AND DANIEL GERVAIS

                             BY    /s/Craig C. Fishbein
                                    Craig C. Fishbein, Esq.
                                    (ct25142)
                                    FISHBEIN LAW FIRM, LLC
                                    100 South Main Street
                                    P.O. Box 363
                                    Wallingford, Connecticut 06492
                                    Telephone: 203.265.2895
                                    Facsimile: 203.294.1396
                                    E-mail: ccf@fishbeinlaw.com

                                    /s/Doug Dubitsky
                                    Doug Dubitsky, Esq.
                                    (ct21558)
                                    LAW OFFICES OF DOUG DUBITSKY
                                    P.O. Box 70
                                    North Windham, CT 06256
                                    Telephone: 860.808-8601
                                    Facsimile: 866.477.1120
                                    Email: doug@lawyer.com

                                    Their Attorneys




                                      12
          Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 13 of 30




                                     CERTIFICATION

       I hereby certify that this day, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.

                                     /s/__Doug Dubitsky______________
                                     Doug Dubitsky




                                               13
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 14 of 30




   EXHIBIT 1




                              14
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 15 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 16 of 30
     Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 17 of 30




ATTENTION PISTOL PERMIT APPLICANTS

AS OF FRIDAY, JULY 16th at 11:30 AM, THE POLICE DEPARTMENT CAN
NO LONGER ACCEPT PISTOL PERMIT APPLICATIONS, AS THE STATE OF
CONNECTICUT IS CONVERTING TO A NEW SYSTEM.


STARTING ON OR ABOUT MONDAY, JULY 26TH, APPLICANTS WILL
NEED TO REGISTER ONLINE FOR THEIR FINGERPRINT SEARCH AND
MAKE PAYMENT FOR THE STATE AND FEDERAL SEARCHES PRIOR TO
SUBMITTING THEIR PISTOL PERMIT APPLICATIONS.
THE WALLINGFORD POLICE DEPARTMENT WILL STILL REQUIRE A
CASHIER’S (BANK) CHECK OR MONEY ORDER IN THE AMOUNT OF
$70.00.


THE WEBSITE TO ENROLL IS:




IN ORDER TO COMPLETE THE ENROLLMENT PROCESS, A SERVICE CODE
SPECIFIC TO THE WALLINGFORD POLICE DEPARTMENT IS REQUIRED.
THE SERVICE CODE HAS NOT BEEN ASSIGNED YET. PLEASE CHECK
BACK WITH THE RECORDS DIVISION AFTER MONDAY JULY 26TH TO
OBTAIN THIS CODE. THE PHONE NUMBER FOR THE RECORDS DIVISION
IS 203-294-2810.
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 18 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 19 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 20 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 21 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 22 of 30




   EXHIBIT 2




                              15
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 23 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 24 of 30




   EXHIBIT 3




                              16
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 25 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 26 of 30




   EXHIBIT 4




                              17
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 27 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 28 of 30




   EXHIBIT 5




                              18
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 29 of 30
Case 3:20-cv-00646-JAM Document 95 Filed 07/20/21 Page 30 of 30
